                  UNITED STATES DISTRICT COURT
                 MIDDLE DISTRICT OF PENNSYLVANIA

GREGORY SCHNEIDER,                     :

                                       :
            Plaintiff
                                       :    CIVIL ACTION NO. 3:18-0193

            v.                         :
                                                (JUDGE MANNION)
                        1
ANDREW M. SAUL ,                 :
Commissioner of Social Security,
                                 :

            Defendant                  :



                            MEMORANDUM

      Pending before the court is the report of Judge Arbuckle, (Doc. 13),

recommending that plaintiff’s appeal from the final decision of the

Commissioner of Social Security be granted, and that the decision of the

Commissioner be reversed and the case be remanded for further

proceedings. Judge Arbuckle reviewed the record in this case pursuant to 42

U.S.C. §405(g) to determine whether there is substantial evidence to support

the Commissioner’s decision denying the plaintiff’s claim for Disability

Insurance Benefits (“DIB”) and Supplemental Security Income under Titles II

and XVI of the Social Security Act, (“Act”). 42 U.S.C. §§401-433, 1381-1383f.

The Commissioner has filed objections to the report. (Doc. 14). The plaintiff,

      1
       Andrew M. Saul was sworn in as Commissioner of Social Security on
June 17, 2019, and is automatically substituted as the defendant in this
action. See Fed.R.Civ.P. 25(d).
Gregory Schneider, responded to the Commissioner’s objections. (Doc. 15).

For the following reasons, the report and recommendation will be ADOPTED

and, plaintiff’s appeal of the decision of the Commissioner, (Doc. 1), will be

GRANTED. The Commissioner’s decision will be REVERSED and, plaintiff’s

case will be REMANDED to the Commissioner.2



I.    STANDARD OF REVIEW

      When objections are timely filed to the report and recommendation of

a magistrate judge, the district court must review de novo those portions of

the report to which objections are made. 28 U.S.C. §636(b)(1); Brown v.

Astrue, 649 F.3d 193, 195 (3d Cir. 2011). Although the standard is de novo,

the extent of review is committed to the sound discretion of the district judge,

and the court may rely on the recommendations of the magistrate judge to the

extent it deems proper. Rieder v. Apfel, 115 F.Supp.2d 496, 499 (M.D.Pa.

2000) (citing United States v. Raddatz, 447 U.S. 667, 676 (1980)).

      For those sections of the report and recommendation to which no

objection is made, the court should, as a matter of good practice, “satisfy itself

that there is no clear error on the face of the record in order to accept the

recommendation.” Fed. R. Civ. P. 72(b), advisory committee notes; see also



      2
       The court notes that since Judge Arbuckle stated the full procedural
history of this case in his report and since the parties did not object to it, the
court will not repeat it herein.

                                        2
Univac Dental Co. v. Dentsply Intern., Inc., 702 F.Supp.2d 465, 469 (M.D.Pa.

2010) (citing Henderson v. Carlson, 812 F.2d 874, 878 (3d Cir. 1987)

(explaining judges should give some review to every report and

recommendation)). Nevertheless, whether timely objections are made or not,

the district court may accept, not accept, or modify, in whole or in part, the

findings or recommendations made by the magistrate judge. 28 U.S.C.

§636(b)(1); Local Rule 72.31.

      When reviewing the denial of disability benefits, the court must

determine whether the denial is supported by substantial evidence. Brown v.

Bowen, 845 F.2d 1211, 1213 (3d Cir. 1988); Johnson v. Commissioner of

Social Sec., 529 F.3d 198, 200 (3d Cir. 2008 ). Substantial evidence “does

not mean a large or considerable amount of evidence, but rather such

relevant evidence as a reasonable mind might accept as adequate to support

a conclusion.” Pierce v. Underwood, 487 U.S. 552, 108 S.Ct. 2541, 101

L.Ed.2d 490 (1988); Hartranft v. Apfel, 181 F.3d 358, 360. (3d Cir. 1999),

Johnson, 529 F.3d at 200. It is less than a preponderance of the evidence but

more than a mere scintilla. Richardson v. Perales, 402 U.S. 389, 401, 91

S.Ct. 1420, 28 L.Ed.2d 842 (1971 ). If the ALJ's decision is supported by

substantial evidence, the court is “bound by those findings.” Fargnoli v.

Massanari, 247 F.3d 34, 38 (3d Cir. 2001) (citation omitted). Furthermore, in

determining if the ALJ's decision is supported by substantial evidence the

court may not parse the record but rather must scrutinize the record as a

                                      3
whole. Smith v. Califano, 637 F.2d 968, 970 (3d Cir. 1981).

      To receive disability benefits, the plaintiff must demonstrate an “inability

to engage in any substantial gainful activity by reason of any medically

determinable physical or mental impairment which can be expected to result

in death or which has lasted or can be expected to last for a continuous

period of not less than 12 months.” 42 U.S.C. §432(d)(1)(A). Furthermore,

      [a]n individual shall be determined to be under a disability only if
      his physical or mental impairment or impairments are of such
      severity that he is not only unable to do his previous work but
      cannot, considering his age, education, and work experience,
      engage in any other kind of substantial gainful work which exists
      in the national economy, regardless of whether such work exists
      in the immediate area in which he lives, or whether a specific job
      vacancy exists for his, or whether he would be hired if he applied
      for work. For purposes of the preceding sentence (with respect to
      any individual), ‘work which exists in the national economy’ means
      work which exists in significant numbers either in the region
      where such individual lives or in several regions of the country.

42 U.S.C. §423(d)(2)(A).



II.   RELEVANT MEDICAL EVIDENCE

      Judge Arbuckle’s report and recommendation (“R&R”), as well as the

initial briefs of the parties, contain a thorough review of the plaintiff’s medical

history. The parties did not file any objections to Judge Arbuckle’s report with

respect to the relevant medical history, so it will be adopted. See Butterfield

v. Astrue, 2010 WL 4027768, *3 (E.D.Pa. Oct. 14, 2010) (“To obtain de novo

determination of a magistrate [judge’s] findings by a district court, 28 U.S.C.


                                        4
§636(b)(1) requires both timely and specific objections to the report.”) (quoting

Goney v. Clark, 749 F.2d 5, 6 (3d Cir.1984)). Also, since the five-step legal

framework for addressing a disability claim was properly stated in the R&R

and the decision of the Administrative Law Judge (“ALJ”) and the findings of

each step is in the record, (Tr. 22-31), the court incorporates by reference

these portions of the ALJ’s decision.



III.   DISCUSSION

       On March 17, 2014, the plaintiff filed an application for DIB and SSI

alleging an onset disability date of July 1, 2012. In a September 12, 2016

decision, the ALJ found that the plaintiff was not disabled from July 1, 2012,

through the date of her decision.3 (Tr. 31). The ALJ found that plaintiff had the

following severe impairments: cervical spinal discectomy and fusion; status

post evacuation of paratracheal hematoma; bipolar disorder; attention deficit

hyperactivity disorder; degenerative joint disease/degenerative disc disease;

and mild bilateral carpal tunnel syndrome. However, the ALJ determined that

plaintiff did not have an impairment or combination of impairments that met

or medically equaled the severity of one of the listed impairments, including

Listing 1.04 (“disorders of the spine”), Listing 11.14 (“peripheral


       3
       The last date that plaintiff met the insured status requirements of the
Social Security Act was December 31, 2014, and thus, he had to establish
disability on or before this date to receive DIB.

                                        5
neuropathies”), Listing 12.02, 12.04 (“depressive, bipolar and related

disorders”), and 12.06 (“anxiety and obsessive-compulsive disorders”). (Tr.

23-25).

      In relevant part, the plaintiff challenged the ALJ’s finding at step three

that his impairments of the spine did not meet or equal Listing 1.04A, and the

ALJ’s RFC assessment and finding that he could perform sedentary work with

limitations.

      “At Step Three of the sequential analysis, the ALJ must determine

whether the claimant's impairment or combination of impairments is of a

severity to meet or medically equal the criteria of an impairment listed in 20

C.F.R. Part 404, Subpart P, Appendix 1.” Stockett v. Comm. of Social

Security, 216 F.Supp.3d 440, 454 (D.N.J. 2016). It is well-settled that “[a]

claimant bears the burden of establishing each element of a Listing, or “all of

the criteria in the listing.” Weidman v. Colvin, 164 Supp.3d 650, 659 (M.D.Pa.

Sept. 30, 2015) (quoting 20 C.F.R. §404.1525(d)). Moreover, “the claimant’s

impairment ‘must meet all of the specified medical criteria [of a Listed

Impairment]’” and “[a]n impairment that manifests only some of those criteria,

no matter how severely, does not qualify.” Jones v. Barnhart, 364 F.3d 501,

504 (3d Cir. 2004) (quoting Sullivan v. Zebley, 493 U.S. 521, 530, 110 S.Ct.

885 (1990)). “If a claimant’s impairments meet or medically equal one of the

listed impairments, the ALJ must find the claimant to be disabled”, but “if the

                                       6
claimant’s impairments do not meet or medically equal a listing level

impairment, the analysis proceeds to the RFC determination and then Step

Four.” Stockett, 216 F.Supp.3d at 454. Thus, at step three, if a claimant has

an impairment that meets the 12-month duration requirement and meets or

equals all the criteria of a listed impairment, the claimant is found disabled. 20

C.F.R. §404.1520(a)(4)(iii).

      In his report, Judge Arbuckle agrees with the plaintiff and recommends

that the Commissioner’s decision be vacated and the case be remanded

since plaintiff’s spinal condition met some of the criteria for Listing 1.04A and

the ALJ failed to give a sufficient explanation for her finding that plaintiff’s

condition did not meet or equal this Listing. As such, he finds that the ALJ’s

step three determination was not supported by substantial evidence in the

record.4

      The medical evidence showed that plaintiff had two of the disorders in

Listing 1.04, namely, spinal stenosis and degenerative disc disease. However,

as the R&R indicates, Listing 1.04A also requires, “evidence of nerve root

compression characterized by neuro-anatomic distribution of pain, limitation

of motion of the spine, motor loss (atrophy with associated muscle weakness)


      4
       Since all of the requirements to satisfy Listing 1.04A are stated in the
R&R as well as the Commissioner’s objections, they will not be fully repeated
herein. Also, since the ALJ’s RFC findings are stated in her decision, (Tr. 25-
26), and in the R&R, they are not repeated.

                                        7
accompanied by sensory or reflex loss.” The report then discusses the

findings of plaintiff’s neurologist, Dr. Erin Manning, that plaintiff had

“decreased sensation in the left hand as well as atrophy of the bilateral triceps

and pectoral muscles”, as well as plaintiff’s EMG and nerve conduction

studies which “were abnormal for multilevel cervical radiculopathy and

neurogenic disorder affecting all muscles tested in the left leg consistent with

lumbar radiculopathy.” Further, “an MRI of [plaintiff’s] lumbar spine disclosed

severe degenerative joint disease at L3-4 and L4-5.” Thus, Dr. Manning found

that plaintiff had “triceps weakness and atrophy, atrophy of the biceps and

pectoral muscles, left scapular winging, weakening of the distal arm muscles,

mild atrophy in the thighs.” Also discussed in the report, are the findings of

plaintiff’s orthopedic doctor, Dr. Michael Tracy, namely, that plaintiff had

“severe weakness with elbow extension on both sides, decreased sensation

to light touch sensation distally on both sides, significant atrophy of the triceps

on both sides, difficulty extending against gravity on both sides and a palpable

defect on the left side at the distal triceps.”

      When Dr. Manning examined plaintiff for a follow-up appointment on

June 3, 2016, plaintiff’s weakness had progressed since his last exam, and

the doctor ordered an updated cervical MRI and testing for muscular

dystrophy. Plaintiff then had a cervical MRI on June 22, 2016, after the ALJ’s

hearing, but the results were included in the ALJ’s record. The MRI revealed,

                                        8
in part, “C2-C3: Severe right and moderate left facet arthrosis” and “C7-T1:

Increased, now severe central canal stenosis.” However, as the R&R points

out, “there is no follow-up with a neurologist explaining how [plaintiff’s June

22, 2016] MRI may have affected Plaintiff’s diagnosis.”

      The R&R recommends that this case should be remanded since the

ALJ’s finding that plaintiff’s cervical spine impairment did not meet or equal

Listing 1.04A is not sufficiently supported by substantial evidence, and that

further explanation is needed supporting the ALJ’s determination that this

severe impairment did not meet the Listing. The Commissioner objects stating

it is insufficient that plaintiff’s cervical spine impairment meets some of the

criteria of Listing 1.04A, and points out that plaintiff has the burden to show

that his impairment meets all of the criteria. However, the R&R finds that the

ALJ failed to adequately explain her reasoning why plaintiff’s impairment did

not meet the stated Listing. Additionally, the ALJ partially relied upon the

State agency medical consultant, Dr. Elizabeth Kamenar, who found that

plaintiff did not meet or medically equal the criteria under any of the listed

impairments. However, the doctor’s opinions were made before plaintiff’s

June 22, 2016 MRI.

      Specifically, the R&R concludes that remand for a new administrative

hearing is appropriate because:

      Medical records document the presence of: compromise of the

                                      9
      nerve root or spinal cord (i.e., severe stenosis); pain in his arms
      caused by the impairment of his cervical spine; the presence of
      muscle atrophy, weakness, and numbness and tingling in his
      arms and hands. It does not appear that Plaintiff has had any
      significant testing as to whether he has a reduced range of motion
      in his spine. Treatment notes do show that he has a full range of
      motion in his neck but appears to report a reduced range of
      motion in his arms. Similarly, treatment notes give him reflex
      scores—usually rated on a scale from one to five with two being
      normal—show scores of zero in Plaintiff’s right biceps and triceps,
      and a score of one for Plaintiff’s left biceps and triceps. (Admin.
      Tr. 718). As noted above, the ALJ inexplicably concluded,
      without explanation, that “[t]he documentary evidence does not
      contain any evidence to support listing level severity.” (Admin. Tr.
      25).

(Doc. 13 at 24).

      Here, the court finds that since plaintiff’s medical record as well as his

testimony reveal that some of the elements of Listing 1.04A were present, the

ALJ was required to fully explain her finding that plaintiff’s spinal impairment

did not meet or equal this Listing. No doubt that the ALJ “must clearly set forth

the reasons for his decision.” Diaz v. Comm’r of Soc. Sec., 577 F.3d 500, 504

(3d Cir. 2009) (citation omitted). Further, “[t]he Third Circuit ‘requires the ALJ

to set forth the reasons for his decision,’ including his determination that a

plaintiff's impairments do not meet a listed impairment.” Stockett, 216

F.Supp.3d at 456 (citation omitted). As such, the court finds that the ALJ

failed to provide a sufficient discussion of the evidence regarding her finding

with respect to Listing 1.04A. Further proceedings are necessary to fully

develop the record regarding Listing 1.04A. See Stockett, 216 F.Supp.3d at


                                       10
457 (“Remand is necessary for the ALJ to ‘fully develop the record and

explain his findings at step three, including an analysis of whether and why’

Plaintiff's impairments ‘are or are not equivalent in severity to’ Listing 1.04A.”)

(citation omitted).

           Therefore, the Commissioner’s objections, (Doc. 14), to Judge

Arbuckle’s report, (Doc. 13), will be overruled, and the report will be adopted

in its entirety.



IV.        CONCLUSION

           In light of the foregoing, Judge Arbuckle’s report and recommendation,

(Doc. 13), is ADOPTED, and the Commissioner’s objections, (Doc. 14), are

OVERRULED. The plaintiff’s appeal, (Doc. 1), is GRANTED, and the

Commissioner’s decision is REVERSED. The plaintiff ‘s case is REMANDED

to the Commissioner for further proceedings. A separate order shall issue.




                                           s/ Malachy E. Mannion
                                           MALACHY E. MANNION
                                           United States District Judge

Dated: February 18, 2020
18-0193-01.wpd




                                         11
